Citation Nr: 0124229	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disability, 
including transitional anomaly of sacralization of L5.

3.  Entitlement to service connection for a right foot toe 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  He also states that he served on active duty until 
September 1975, but the exact dates of the veteran's active 
duty is one of the subjects discussed in this remand.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO rating decision that denied 
service connection for hepatitis C, for a back disability 
(which the RO described as transitional anomaly of 
sacralization of L5), and for a right foot toe disability.


REMAND

The RO denied the service connection claims in October 1999 
for the stated reason that the claims were "not well 
grounded."  However, since that rating decision the law has 
changed.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Recently, the VA also 
promulgated revised regulations implementing provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), including 
new notice and duty to assist provisions of revised 38 C.F.R. 
§ 3.159.  

The veteran has stated that he served on active duty in the 
Army from October 1969 to September 1975, and this has been 
repeated by his representative and by some other documents in 
the file.  Currently available records from the service 
department, however, including separation document DD Form 
214, only show active duty in the Army from October 1969 to 
August 1971, at which point the veteran was released from 
active duty and transferred to the Army Reserve (with a 
terminal reserve obligation date in September 1975).  The 
precise dates of service are important to adjudication of the 
veteran's service connection claims.  For example, in 
relation to his claim for service connection for hepatitis C, 
he asserts he had an episode of jaundice in 1973 during 
service.  On remand, the RO must verify the dates of all of 
the veteran's active service, and any additional service 
medical records should be obtained.

With regard to the claim for service connection for a back 
disability, including transitional anomaly of sacralization 
of L5, the Board notes that service connection for congenital 
or developmental defects (such as a transitional vertebra) is 
precluded by law, although service connection may be granted 
if there is a superimposed acquired back condition which is 
attributable to service.  See 38 C.F.R. §§ 4.9, 3.303(c); 
VAOPGCPREC 82-90.  The veteran indicates that he worked for 
Safeway grocery stores from 1975 to 1984, and that he was 
treated 15 to 20 times for back problems.  He also states 
that he filed a claim for workmen's compensation during this 
time and that he was off work due to back problems for about 
a year.  On remand, an effort should be made to obtain any 
other relevant post-service medical records, both relating to 
the treatment received while working for Safeway and the 
evidence generated in connection with the workmen's 
compensation claim.  

As to the claim for service connection for a right foot toe 
condition, the veteran has not clearly described the nature 
of such disorder (including which toe or toes are involved).  
Service medical records from April 1970 mention a laceration 
in the web space between the 4th and 5th toes (which foot was 
involved was not indicated).  No post-service medical records 
concerning a right foot toe condition have been submitted.  
On remand, any such post-service records should be obtained.

The file contains medical records of hepatitis C since 1993.  
Any additional post-service medical records of this condition 
should also be secured.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should verify all of the 
veteran's active duty, including any 
active duty after August 1971.  It 
should be ascertained whether reported 
service from August 1971 to September 
1975 was active duty or whether it was 
reserve service.  The RO should also 
obtain any additional service medical 
records, including periodic 
examinations, etc., from reserve 
service.

2.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
medical treatment or examination for 
back problems, a right foot toe 
disorder, and hepatitis since his 
August 1971 release from active duty.  
The RO should then attempt to obtain 
copies of the related medical records 
that are not already on file.  

The RO should also have the veteran 
provide sufficent identifying 
information concerning a past workmen's 
compensation claim for a back disorder, 
and the RO should attempt to obtain the 
related workmen's compensation records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the VCAA and the companion regulation 
(see new 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159), including any VA 
examination and opinion if warranted by 
the assembled evidence, the RO should 
review, on the merits, the claims for 
service connection for hepatitis C, for 
a back disability, and for a right foot 
toe disability. 

If the RO denies the claims, it should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and they should 
be given an opportunity to respond, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


